DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Applicant’s amendment of claims 1 and 14, cancellation of claim 13, and submission of new claims 16-20 in “Claims - 09/07/2022” is acknowledged. 
This office action considers claims 1-12 and 14-20 pending for further examination.
Claim Rejections - 35 USC § 112 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim 20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  
Regarding claim 20 the claim(s) recites limitation in view of parent claim 14, wherein the claim 20 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. While the claims recite the new limitations “wherein a membrane structure is affixed between a first sidewall of the functional layer and a second sidewall of the functional layer”, are not noted in the textual description, of the instant specification, and cannot be taken from the figures as instant specification.
The claim appears to be attempting to add the new limitations by adding modifier " is affixed between a first sidewall of the functional layer and a second sidewall of the functional layer”, to disclosure, that supported more generic limitation “a membrane structure is within the functional layer", without description in the original specification or in any other part, brought new matters to the disclosure. As such, the claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. For the prosecution on merit, examiner assumes “past” as any recorded or stored value.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:uu 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as 2; Fig 5; [0052]) = (element 2; Figure No. 5; Paragraph No. [0052]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.
Claims 1-7, 11 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over MIAO; JIANMIN (US 20160304337 A1; hereinafter Miao) in view of Zhe; Wang et al. (US 20060093171 A1; hereinafter Zhe).
1. Miao teaches a method (steps 1-9; [0060-0083]) for providing a semiconductor layer arrangement on a substrate (diaphragm silicon substrate; [0063]), the method comprising (see the entire document, Figs 1-11; [0060+], and as cited below): 

    PNG
    media_image1.png
    479
    545
    media_image1.png
    Greyscale

Miao Figure 5 (top) and 11 (bottom)
providing a semiconductor layer arrangement (Figs 1,3; [0052-0055, 0063]) having a functional layer (comprising {2-11}) and a semiconductor substrate layer (a monocrystalline silicon substrate or SOI wafer {2, 13}), wherein the functional layer comprises a membrane structure (2), and wherein the membrane structure is within the functional layer ({2,13}); 
attaching (step 3; [0013]) the semiconductor layer arrangement to a (silicon backplane substrate) such that the functional layer (5) is arranged between the (13); and
The difference between Miao and claimed limitation is: Miao discloses a silicon substrate (1 silicon backplane substrate) instead of the glass substrate.
 However, in the analogous art, Zhe teaches a method for making a microphone sensing element having a diaphragm ([0001]), where in lower backplane substrate is being constructed from silicon or polysilicon with glass, or being alternative materials.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Miao’s silicon backplane substrate by Zhe’s silicon glass substrate, and thereafter the combination of (Miao and Zhe) method will have steps to convert the silicon substrate into glass substrate.
The ordinary artisan would have been motivated to modify Miao in the manner set forth above for, at least, the advantages in production, including ease of scoring and subdividing sheets of the material.
The combination of (Miao and Zhe) method further teaches:
removing (Miao steps 4,5) the semiconductor substrate layer (13) at least partially such that the glass (in view of Zhe) substrate layer (1) substitutes the semiconductor substrate layer as the substrate of the semiconductor layer arrangement.
2. The combination of (Miao and Zhe) as applied to the method of claim 1, further teaches, wherein the attaching of the semiconductor layer arrangement to the glass substrate layer comprises carrying out a wafer bonding process (Mia step 3; [0013])).
3. The combination of (Miao and Zhe as applied to the method of claim 1, further teaches, wherein providing the semiconductor layer arrangement comprises (Fig 3a; [0056] (a)): 
providing the semiconductor substrate layer ({2;,13}); 
and forming the functional layer ((comprising {2-11) on the semiconductor substrate layer ({2,13}).
4. The combination of (Miao and Zhe) as applied to the method of claim 1, further teaches, wherein removing the semiconductor substrate layer as the substrate of the semiconductor layer arrangement comprises carrying out a grinding process and/or an etching process (Steps 4/5) to grind the semiconductor substrate layer (2).
5. The combination of (Miao and Zhe) as applied to the method of claim 1, further teaches, (the method) further comprising (Fig 12): 
providing further layers (6, 8, 10) at the semiconductor layer arrangement at a side opposing the glass substrate layer (Miao 1 in view of Zhe).
6. The combination of (Miao and Zhe) as applied to the method of claim 5, further teaches, wherein the further layers comprise at least one of a metallization layer (10; in step 7; [0076]), a passivation layer (9) and a protective resist layer (construed from the RIE step [0070]).
7. The combination of (Miao and Zhe) as applied to the method of claim 1, further teaches, (the method) further comprising (Step 8; Fig 11; [0064]): providing at least one opening (4) in the glass substrate layer (Miao 1 in view of Zhe) so as to locally uncover the functional layer from the glass substrate layer.
11. The combination of (Miao and Zhe) as applied to the method of claim 1, further teaches, (the method) further comprising: removing (Miao step 7; to open 61; fig 8) at least a portion of a layer at a side of the functional layer ({2,13}) opposing the glass substrate layer (Miao 1 in view of Zhe).
14. Miao teaches a MEMS structure (MEMS; [0051+]) comprising (see the entire document, Fig 3 and other Figs 1-2; 4-12 cited for relevant detail structure, specifically, and as cited below):

    PNG
    media_image2.png
    275
    534
    media_image2.png
    Greyscale

Miao Figure 3
While Miao discloses a substrate layer (1 silicon backplane substrate; fig 3) it does not expressly disclose of glass; 
However, in the analogous art, Zhe teaches a a microphone sensing element having a diaphragm ([0001]), where in lower backplane substrate is being constructed from silicon or polysilicon with glass, or being alternative materials.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Miao’s silicon backplane substrate by Zhe’s silicon glass substrate, and thereafter the combination of (Miao and Zhe) structure will have a glass substrate layer (Miao 1 in view of Zhe), since this inclusion will have the advantages in production, including ease of scoring and subdividing sheets of the material.
The combination of (Miao and Zhe) structure further teaches:
a functional layer (comprising {2-11}) arranged at the glass substrate layer (Miao 1 in view of Zhe); 
at least one opening (4) in the glass substrate layer (Miao 1 in view of Zhe), the at least one opening locally uncovering at least a portion of the functional layer; and 
a 3D-structure (3) in the at least one opening (4), wherein the  3D-structure is affixed between a first sidewall of the glass substrate layer (at right of 4) and a second sidewall (at left of 4) of the glass substrate layer.
15. The combination of (Miao and Zhe) as applied to the MEMS structure of claim 14, further teaches, wherein the 3D-structure (membrane) comprises a varying thickness (obvious from varying diameter of 20µ to 80 µm) in the at least one opening along a lateral direction perpendicular to a surface normal of a main surface of the glass substrate layer (Miao 1 in view of Zhe).
16. The combination of (Miao and Zhe) as applied to the MEMS structure of claim 14, further teaches, wherein the 3D-structure is formed by remains (other that hole 31 in 1) of the glass substrate layer (Miao Fig 11 in view of Zhe).  
17. The combination of (Miao and Zhe) as applied to the MEMS structure of claim 14, further teaches, wherein the 3D-structure comprises a (particle filter structure), a protection structure (Figs 3,11) (, a dust mesh structure, a grill structure or a low pass filter structure).  
18. The combination of (Miao and Zhe) as applied to the MEMS structure of claim 14, further teaches the 3D-structure comprises a perforation structure (hole 31 in 1) .  
19. The combination of (Miao and Zhe) as applied to the MEMS structure of claim 18, further teaches, wherein elements of the perforation structure comprise varying thicknesses (obvious from varying diameter of surrounding hole 20µ to 80 µm) or height profiles.  
20. The combination of (Miao and Zhe) as applied to the MEMS structure of claim 14, further teaches, wherein a membrane structure (5) is affixed between a first sidewall (11 spring) of the functional layer (2) and a second sidewall (11 spring) of the functional layer (2).

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over MIAO; JIANMIN (US  20160304337 A1; hereinafter Miao) in view of Zhe; Wang et al. (US 20060093171 A1; hereinafter Zhe) and in further view of Gautham; Viswanadam (US 20140054261 A1; hereinafter Gautham).
8. The combination of (Miao and Zhe) as applied to the method of claim 7, while further teaches, wherein providing the at least one opening (31) in the glass substrate layer (Miao 1 in view of Zhe), but the combination does not expressly disclose the process comprises a laser modification process, instead Miao discloses a DRIE etching.
However, in the analogous art, Gautham teaches a method of manufacturing micro-devices on glass substrate ([0001]), wherein (claim 3 in view of claim 1) recites a step of providing one or more apertures comprises deep reactive ion etching, laser drilling, ultrasonic drilling or power blasting. In effect, Gautham recognizes that laser modification process (laser drilling) and deep reactive ion etching are equivalent process.
According to MPEP § 2144.06.II, "In order to rely on equivalence as a rationale supporting an obviousness rejection, the equivalency must be recognized in the prior art" In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958). Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the Miao functionally equivalent deep reactive ion etching process by another functionally equivalent laser modification process as taught by Gautham. Thus, inter alia, the limitation “the process comprises a laser modification process” is not patentable over the combination of (Miao, Zhe and Gautham). It has been held that the substitution of one prior teaching by another art supports an obviousness rejection, as in the instant case, the equivalency is being recognized in the prior art, and the substitution is then within the level of ordinary skill in the art. [MPEP 2144.06.II]. The substitution would have resulted in the predictable result for one opening in the glass substrate layer
10. The combination of (Miao, Zhe and Gautham) as applied to the method of claim 8, wherein providing the at least one opening comprises providing a 3D-structure (remaining portion of 1 surrounded by hole 31; Figs 5) in the at least one opening in the glass substrate layer (Miao 1 in view of Zhe).
9. The combination of (Miao and Zhe) as applied to the method of claim 7, while further teaches, wherein providing the at least one opening (31) in the glass substrate (1) layer, but does not expressly comprises: 
a laser modification process for locally modifying a material of the glass substrate layer to a modified glass material; and a wet etching process for etching the modified glass material so as to obtain the at least one opening, wherein the laser modification process is carried out prior (or after) attaching the semiconductor layer arrangement (2) to the glass substrate layer (1).
However, in the analogous art, Sparks teaches ([0016]) that each internal passage 16 and its outer walls can be fabricated in the device wafer 12 by deep reactive ion etching (DRIE), laser machining, wet etching, grinding, plasma etching, bead blasting, ultrasonic machining,and other methods known to those skilled in the art in combination. In effect, Gautham recognizes that the combination of laser machining, and wet etching and deep reactive ion etching are equivalent process.
According to MPEP § 2144.06.II, "In order to rely on equivalence as a rationale supporting an obviousness rejection, the equivalency must be recognized in the prior art" In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958). Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the Miao functionally equivalent deep reactive ion etching process by another functionally equivalent laser machining and wet etching process as taught by Sparks. Thus, inter alia, the limitation “the process comprises a laser modification process and subsequent wet etching process” is not patentable over the combination of (Miao, Zhe and Sparks). It has been held that the substitution of one prior teaching by another art supports an obviousness rejection, as in the instant case, the equivalency is being recognized in the prior art, and the substitution is then within the level of ordinary skill in the art. [MPEP 2144.06.II]. The substitution would have resulted in the predictable result for one opening in the glass substrate layer
   Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over MIAO; JIANMIN (US 20160304337 A1; hereinafter Miao) in view of Zhe; Wang et al. (US 20060093171 A1; hereinafter Zhe), and in further view of KATO; Kunihisa et al. (US 20210257531 A1, of record; hereinafter Kato).
12. The combination of (Miao and Zhe) as applied to the method of claim 1, while further disclose, (the method) comprising: processing the semiconductor layer arrangement annealing process ([0008]), after having substituted the semiconductor substrate layer as the substrate of the semiconductor layer arrangement, but Quenzer is silent “at process temperatures of less than 400° C. only”.
However, in the analogous art, Kato teaches a method of making a module for MEMS application with glass substrate and silicon structed element over substrate ([0197]), wherein ([0010]) a step of annealing process (1(C)) over glass substrate (6) wherein the annealing temperature is 250 to 600° C.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to select Kato’s annealing temperature range of 250 to 600 O C for the combination of (Miao and Zhe) annealing temperature. Some of combination teaching of annealing temperature range overlaps claimed temperatures of less than 400° C. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  See MPEP 2144.05, I analysis infra.  Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to enable using the annealing temperature range disclosed in the prior art of record to arrive at the recited limitation.
The ordinary artisan would have been motivated to modify Quenzer in the manner set forth above for, at least, the purpose of utilizing known process to ensure successful completion of annealing step, on the basis of its suitability for the intended use as a matter of obvious design choice In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). The selection of a known configuration or material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v.Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) see MPEP §2144.07.
Response to Arguments
Applicant's arguments “Remarks - 09/07/2022 - Applicant Arguments/Remarks Made in an Amendment, have been fully considered, but they are not persuasive because of the following:
Applicant’s amendment of independent claims 1 and 14, and submission of new claims 16-20 in “Claims - 09/07/2022” changed scope of the inventions significantly, and necessitated the shift in new grounds of rejection detailed in sections I-IV, supra.  The shift in grounds of rejection renders Applicant’s arguments moot.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOAZZAM HOSSAIN whose telephone number is (571)270-7960.  The examiner can normally be reached on M-F: 8:30AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896 
September 20, 2022                                                                                                                                                                                                       


   



                                                                                                                                                                                                 

Claims 1, 7-9 and 11 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Yeo; Jong-Souk et al. (US 20110063733 A1; hereinafter Yeo).
1. Yeo teaches a method (Fig 7A-7B; [0047+]) for providing a semiconductor layer arrangement (700) on a substrate (708), the method comprising (see the entire document, specifically fig 7A-7B, and as cited below; See alternative rejection of this claim in section I, supra): 

    PNG
    media_image3.png
    503
    314
    media_image3.png
    Greyscale

Yeo Figure 7B

providing a semiconductor layer arrangement (700; Fig 7B; [0049]) having a functional layer (700) and a semiconductor substrate layer (708); 
attaching ([0050]) the semiconductor layer arrangement (700) to a glass substrate layer (710)   such that the functional layer is arranged between the glass substrate layer and the semiconductor substrate layer (708); and 
removing ([0052]) the semiconductor substrate layer (708) at least partially such that the glass substrate layer (710) substitutes the semiconductor substrate layer as the substrate of the semiconductor layer arrangement (700).
7. Yeo as applied to the method of claim 1, further teaches, (the method) further comprising (Fig 7B): providing at least one opening (720) in the glass substrate layer so as to locally uncover the functional layer from the glass substrate layer.
8. Yeo as applied to the method of claim 7, further teaches, wherein providing the at least one opening (718/720) in the glass substrate layer comprises a laser modification process (construed from [0048]: a laser is used to remove portions substrate creating a number of windows in substrate).
9. Yeo as applied to the method of claim 7, further teaches, wherein providing the at least one opening in the glass substrate layer comprises ([0048]): 
a laser modification process (construed from [0048]: a laser is used to remove portions substrate creating a number of windows in substrate) for locally modifying a material of the glass substrate layer to a modified glass material; and 
a wet etching process (construed from [0048]: a wet etch is then performed to create indentations (718) into the substrate; see also [0027]) for etching the modified glass material so as to obtain the at least one opening, wherein the laser modification process is carried out prior (or after) attaching the semiconductor layer arrangement (700) to the glass substrate layer (710).
11. Yeo as applied to the method of claim 1, further teaches, (the method) further comprising: removing (construed from [0052] singulated and released step, wherein side portion is removed) at least a portion of a layer at a side of the functional layer (700) opposing the glass substrate layer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOAZZAM HOSSAIN whose telephone number is (571)270-7960.  The examiner can normally be reached on M-F: 8:30AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896
August 21, 2022 
US 20160304337 A1
MIAO; JIANMIN
1. A method (100) for providing a semiconductor layer arrangement (20a; Fig 2b; [0038]) on a substrate (24 semiconductor 2b;  30 glass substrate Fig 3a; [0045]), the method comprising: 
providing a semiconductor layer arrangement (20a) having a functional layer (22; [0041]) and a semiconductor substrate layer (24) ), wherein the functional layer (22) comprises a membrane structure (26), and wherein the membrane structure (26) is within the functional layer (22); 
================
13. The method of claim 1, wherein the functional layer comprises a membrane structure.
13. Quenzer as applied to the method of claim 1, further teaches, wherein the functional layer comprises a membrane structure (membrane (actuator); Fig 4; [0064]).
===============; 
attaching the semiconductor layer arrangement (20a) to a glass substrate layer (30; Figs 3a-3B)   such that the functional layer (22) is arranged between the glass substrate layer (30) and the semiconductor substrate layer (24); and 
removing the semiconductor substrate layer (24; Fig 4; []) at least partially such that the glass substrate layer (30) substitutes the semiconductor substrate layer as the substrate of the semiconductor layer arrangement.
2. The method of claim 1, wherein the attaching of the semiconductor layer arrangement to the glass substrate layer comprises carrying out a wafer bonding process (Fig 3a; [0045]).
3. The method of claim 1, wherein providing the semiconductor layer arrangement comprises: 
providing the semiconductor substrate layer (24); 
and forming the functional layer (22) on the semiconductor substrate layer (24).
4. The method of claim 1, wherein removing the semiconductor substrate layer (22) as the substrate of the semiconductor layer arrangement comprises carrying out a grinding process and/or an etching process to grind the semiconductor substrate layer.
5. The method of claim 1, further comprising: 
providing further layers at the semiconductor layer arrangement at a side opposing the glass substrate layer.
6. The method of claim 5, wherein the further layers comprise at least one of a metallization layer (42), a passivation layer and a protective resist layer (44 [0060]).
7. The method of claim 1, further comprising: providing at least one opening (50; Fig 8; [0068,0080]) in the glass substrate layer (30) so as to locally uncover the functional layer from the glass substrate layer.
8. The method of claim 7, wherein providing the at least one opening in the glass substrate layer comprises a laser modification process (6C; [0067]).
9. The method of claim 7, wherein providing the at least one opening in the glass substrate layer comprises: 
a laser modification process for locally modifying a material of the glass substrate layer to a modified glass material; and 
a wet etching process for etching the modified glass material so as to obtain the at least one opening, wherein the laser modification process is carried out prior or after attaching the semiconductor layer arrangement to the glass substrate layer.
10. The method of claim 8, wherein providing the at least one opening comprises providing a 3D-structure (55; Figs 9a-9b) in the at least one opening in the glass substrate layer (30)99.
11. The method of claim 1, further comprising: removing at least a portion of a layer at a side of the functional layer opposing the glass substrate layer.
12. The method of claim 1, further comprising: processing the semiconductor layer arrangement, after having substituted the semiconductor substrate layer as the substrate of the semiconductor layer arrangement, at process temperatures of less than 400° C. only.
07/10/2020
13. The method of claim 1, wherein the functional layer comprises a membrane structure (25 {23,25,27}).
14. A MEMS structure comprising:  Quenzer, Hans-Joachim et al. (US 20050239228 A1) Fig 4
a glass substrate layer (30; Fig 6B; [0070]); 
a functional layer (22 may be MEMS; [0041]) arranged at the glass substrate layer; 
at least one opening  (50; Fig 8; [0080]) in the glass substrate layer (30), the at least one opening locally (50) uncovering at least a portion of the functional layer (22); and 
a 3D-structure (55; Fig 9a; [0081, 0084]) in the at least one opening , wherein the  3D-structure is affixed between a first sidewall of the glass substrate (30) layer and a second sidewall of the glass substrate layer..
15. The MEMS structure of claim 14, wherein the 3D-structure (55) comprises a varying thickness in the at least one opening along a lateral direction perpendicular to a surface normal of a main surface of the glass


16. (New) The MEMS structure of claim 14, wherein the 3D-structure is formed by remains of the glass substrate layer ([0082]).  
17. (New) The MEMS structure of claim 14, wherein the 3D-structure comprises a particle filter structure ([0081]), a protection structure, a dust mesh structure, a grill structure or a low pass filter structure.  
18. (New) The MEMS structure of claim 14, wherein the 3D-structure comprises a perforation structure ([0084]) .  
19. (New) The MEMS structure of claim 18, wherein elements of the perforation structure comprise varying thicknesses ([0085]) or height profiles.  
20. (New) The MEMS structure of claim 14, wherein a membrane structure (25) is affixed between a first sidewall of the functional layer (22) and a second sidewall of the functional layer (22).
                                                                                                                                                                                                       
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as 3; Fig 4; [0064]) = (element 3; Figure No. 4; Paragraph No. [0064]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.
Claims 1-7 and 13-15 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Quenzer, Hans-Joachim et al. (US 20050239228 A1; hereinafter Quenzer).
1. Quenzer teaches a method (Fig 3-4; [0055+]) for providing a semiconductor layer arrangement (4) on a substrate (2), the method comprising (see the entire document, Figs 1-4, specifically fig 3-4, and as cited below; See alternative rejection of this claim in section II, infra): 

    PNG
    media_image4.png
    395
    890
    media_image4.png
    Greyscale

Quenzer Figures 3-4

providing a semiconductor layer arrangement (Fig 3a; [0056] (a)) having a functional layer (4: structured surface) and a semiconductor substrate layer (2), , wherein the functional layer comprises a membrane structure, and wherein the membrane structure is within the functional layer; 
================
13. The method of claim 1, wherein the functional layer comprises a membrane structure.
13. Quenzer as applied to the method of claim 1, further teaches, wherein the functional layer comprises a membrane structure (membrane (actuator); Fig 4; [0064]).
===============
attaching (Fig 3b; [0056] (b)) the semiconductor layer arrangement (2) to a glass substrate layer (3)   such that the functional layer (4: structured surface) is arranged between the glass substrate layer  and the semiconductor substrate layer; and 
removing (Fig 3d; [0059] (d)) the semiconductor substrate layer (2) at least partially such that the glass substrate layer (3) substitutes the semiconductor substrate layer as the substrate of the semiconductor layer arrangement.
2. Quenzer as applied to the method of claim 1, further teaches, wherein the attaching of the semiconductor layer arrangement to the glass substrate layer comprises carrying out a wafer bonding process (Fig 3b; [0057] (b)).
3. Quenzer as applied to the method of claim 1, further teaches, wherein providing the semiconductor layer arrangement comprises (Fig 3a; [0056] (a)): 
providing the semiconductor substrate layer (2); 
and forming the functional layer (4) on the semiconductor substrate layer (2).
4. Quenzer as applied to the method of claim 1, further teaches, wherein removing the semiconductor substrate layer (22) as the substrate of the semiconductor layer arrangement comprises carrying out a grinding process and/or an etching process ( [0052] (d)) to grind the semiconductor substrate layer (2).
5. Quenzer as applied to the method of claim 1, further teaches, (the method) further comprising (Fig 4): 
providing further layers (1, 6,7,8) at the semiconductor layer arrangement at a side opposing the glass substrate layer.
6. Quenzer as applied to the method of claim 5, further teaches, wherein the further layers comprise at least one of a metallization layer (6), a passivation layer (7) and a protective resist layer (1; [0068]).
7. Quenzer as applied to the method of claim 1, further teaches, (the method) further comprising (Fig 4; [0064]): providing at least one opening (5) in the glass substrate layer (3) so as to locally uncover the functional layer from the glass substrate layer.
13. The method of claim 1, wherein the functional layer comprises a membrane structure.
13. Quenzer as applied to the method of claim 1, further teaches, wherein the functional layer comprises a membrane structure (membrane (actuator); Fig 4; [0064]).
14. Quenzer teaches a MEMS structure (micro-mechanical actuator; [0064]) comprising (see the entire document, Figs 1-4, specifically fig 4, and as cited below):
a glass substrate layer (3; Fig 4; [0064+]); 
a functional layer (membrane/actuator) arranged at the glass substrate layer; 
at least one opening  (5) in the glass substrate layer (30), the at least one opening locally uncovering at least a portion of the functional layer; and 
a 3D-structure (membrane is inherently 3-Dstucture) in the at least one opening, wherein the  3D-structure is affixed between a first sidewall of the glass substrate layer and a second sidewall of the glass substrate layer.
15. Quenzer as applied to the MEMS structure of claim 14, wherein the 3D-structure (membrane) comprises a varying thickness (because delimit by curved metal electrode 6) in the at least one opening along a lateral direction perpendicular to a surface normal of a main surface of the glass substrate layer (3).

Claims 1, 7-9 and 11 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Yeo; Jong-Souk et al. (US 20110063733 A1; hereinafter Yeo).
1. Yeo teaches a method (Fig 7A-7B; [0047+]) for providing a semiconductor layer arrangement (700) on a substrate (708), the method comprising (see the entire document, specifically fig 7A-7B, and as cited below; See alternative rejection of this claim in section I, supra): 

    PNG
    media_image3.png
    503
    314
    media_image3.png
    Greyscale

Yeo Figure 7B

providing a semiconductor layer arrangement (700; Fig 7B; [0049]) having a functional layer (700) and a semiconductor substrate layer (708); 
attaching ([0050]) the semiconductor layer arrangement (700) to a glass substrate layer (710)   such that the functional layer is arranged between the glass substrate layer and the semiconductor substrate layer (708); and 
removing ([0052]) the semiconductor substrate layer (708) at least partially such that the glass substrate layer (710) substitutes the semiconductor substrate layer as the substrate of the semiconductor layer arrangement (700).
7. Yeo as applied to the method of claim 1, further teaches, (the method) further comprising (Fig 7B): providing at least one opening (720) in the glass substrate layer so as to locally uncover the functional layer from the glass substrate layer.
8. Yeo as applied to the method of claim 7, further teaches, wherein providing the at least one opening (718/720) in the glass substrate layer comprises a laser modification process (construed from [0048]: a laser is used to remove portions substrate creating a number of windows in substrate).
9. Yeo as applied to the method of claim 7, further teaches, wherein providing the at least one opening in the glass substrate layer comprises ([0048]): 
a laser modification process (construed from [0048]: a laser is used to remove portions substrate creating a number of windows in substrate) for locally modifying a material of the glass substrate layer to a modified glass material; and 
a wet etching process (construed from [0048]: a wet etch is then performed to create indentations (718) into the substrate; see also [0027]) for etching the modified glass material so as to obtain the at least one opening, wherein the laser modification process is carried out prior (or after) attaching the semiconductor layer arrangement (700) to the glass substrate layer (710).
11. Yeo as applied to the method of claim 1, further teaches, (the method) further comprising: removing (construed from [0052] singulated and released step, wherein side portion is removed) at least a portion of a layer at a side of the functional layer (700) opposing the glass substrate layer.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:uu 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Quenzer, Hans-Joachim et al. (US 20050239228 A1; hereinafter Quenzer) in view of KATO; Kunihisa et al. (US 20210257531 A1; hereinafter Kato).
12. Quenzer as applied to the method of claim 1, while further disclose, (the method) comprising: processing the semiconductor layer arrangement ([0062] annealing process for 4: structured surface), after having substituted the semiconductor substrate layer as the substrate of the semiconductor layer arrangement (the structured surface with dent), but Quenzer is silent “at process temperatures of less than 400° C. only”.
However, in the analogous art, Kato teaches a method of making a module for MEMS application with glass substrate and silicon structed element over substrate ([0197]), wherein ([0010]) a step of annealing process (1(C)) over glass substrate (6) wherein the annealing temperature is 250 to 600° C.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to select Kato’s annealing temperature range of 250 to 600 O C for Quenzer’s annealing temperature. Some of combination  teaching of annealing temperature  range overlaps claimed temperatures of less than 400° C. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  See MPEP 2144.05, I analysis infra.  Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to enable using the annealing temperature  range disclosed in the prior art of record to arrive at the recited limitation.
The ordinary artisan would have been motivated to modify Quenzer in the manner set forth above for, at least, the purpose of utilizing known process to ensure successful completion of annealing step, on the basis of its suitability for the intended use as a matter of obvious design choice In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). The selection of a known configuration or material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v.Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) see MPEP §2144.07.
Conclusion